Citation Nr: 0845058	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-02 583	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1951 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran withdrew his request for a 
hearing before the Board.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The veteran's DD-214 shows that he served in Korean and he 
was awarded the Combat Infantryman Badge. 

Except for the report of the separation examination, the 
service treatment records are unavailable and the RO so 
notified the veteran by letter, dated in November 2007.  

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

After service, VA records document psoriasis in January 2004.

In a statement in February 2006, J.P., MD, stated that he had 
known the veteran as his family doctor since 1978, and that 
the veteran stated that he had psoriasis during service and 
that he had no reason to doubt the veteran.  The treatment 
records have not been submitted or requested. 
Where there is competent evidence of a current disability, 
psoriasis, a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, McCartt v. West, 12 Vet. App. 164 (1999), and 
evidence indicating an association between the disability and 
the veteran's service, a VA nexus opinion is required under 
the duty to assist.  See Charles v. Principi, 16 Vet. App. 
370 (2002).   

In light of the above, the case is REMANDED for the following 
action. 

1. Ask the veteran to submit the records 
of J.P., MD, 644 W.12th St., Tracy, CA. 
95376, since 1978, or ask the veteran for 
authorization to obtain the records on 
his behalf. 

2. Afford the veteran a VA examination by 
a dermatologist to determine whether the 
veteran has psoriasis and, if so, 
considering accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and character of 
psoriasis, whether it is at least as 
likely as not that the current psoriasis 
is related to service.  The claims folder 
should be made available to the examiner 
for review. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  






3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).








 Department of Veterans Affairs


